DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The amendment to claims 20 and 23 to stipulate that the “computing device” comprises “a memory and a processor” provides sufficient structure for the “computing device” to accomplish the associated functionality. Therefore, the “computing device” of these claims is no longer understood as invoking the provisions of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Terminal Disclaimer
The terminal disclaimer filed on 26 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,792,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or otherwise suggests determining corrective actions based on probable root causes that are, in turn, determined based on one or more identified clinical signs, as variously required by claims 1 and 20; that the one or more corrective actions comprise at least one of performing a planned amount of IPR or adjusting planned final positions for the one or more teeth, where the one or more clinical signs include an indication that one of an actual amount .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-7, 8-9, 10-11, 12-14, 15-16, 17, 18, 19-20, and 22-23 (now renumbered for issue as 1, 2-6, 12-13, 7-8, 14-16, 9-10, 17, 11, 18-19, and 20-21, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
4 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665